DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)/102 (a)(2) as being anticipated by Zoratti (US Pub. 2003/0107485 A1).

Regarding claim 1,  Zoratti in figures 1-10 discloses a nozzle cap assembly comprising: a nozzle cap body (housing 52 and/or collar 32) defining a top end and a bottom end, the nozzle cap body defining a base (cover 54 and/or end of 32) positioned at the top end and a curved side wall extend from the base (54) down to the bottom end; an enclosure (cap 30) coupled to the top end (54), the enclosure (30) rotationally fixed relative to the nozzle cap body (52/32), the enclosure at least partially defining an enclosure cavity (chamber 44 with inside surface 45); and a nut base (raised flange 124 as shown in figure 6) positioned opposite from the nozzle cap body (52/32), the enclosure positioned between the nut base (124) and the base (54). (See Fig. 1, 2 and 9, the enclosure cavity between the end of 32 and the nut base 124. Additionally, Fig. 12 teaches enclosure cavities 120/212  positioned between the nut base and the base which is top of 150)

Regarding claim 2, Zoratti in figures 8-12 discloses a modem (fig. 11 and para. 68) positioned inside the enclosure cavity (120, as shown in figure 12, see also para. 82).  

Regarding claim 3, Zoratti in figures 8-12 discloses an assembly further comprising an antenna assembly (188 and/or 90) coupled in electrical communication with the modem (180), the antenna assembly (188) comprising at least one antenna structure. 

Regarding claim 5, Zoratti discloses an assembly comprising an antenna structure (Fig. 4) positioned inside enclosure cavity (120, Fig. 12), the antenna structure configured to communicate over a GPS frequency band. (See para. 49-51)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti (US Pub. 2003/0107485 A1), in view of Podduturi (US Pub. 2011/0063172 A1).

Regarding claim 4, Zoratti  does not explicitly discloses: wherein the antenna assembly comprises a printed circuit board.
However, Zoratti  in para. 68 and 71 teaches the employment of circuit boards to mount multiple electronics within the nozzle cap assembly. 
Moreover, Podduturi on figures 5-10 teaches the employment of printed circuit boards (304, para. 61) to place antenna assemblies in utility devices in order to communicate with external stations. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna assemblies comprising circuit boards according to Podduturi in the nozzle cap assembly of Zoratti to form the claimed invention because by using circuit boards in utility device, the antenna and the PCB can conform to the shape of the device generating the communication signal, thus resulting in a simpler antenna installation.   

Regarding claim 6-8, Zoratti does not explicitly discloses an assembly wherein an antenna assembly is coupled to the enclosure; 
wherein the antenna assembly is coupled to a curved wall of the enclosure; and 
wherein the antenna assembly comprises a first printed circuit board; and the antenna assembly is coupled in electrical communication with a second printed circuit board positioned within the enclosure cavity. 
However, Podduturi on figures 5-10 teaches an assembly wherein an antenna assembly (antenna 200) is coupled to the enclosure (housing 104); and
wherein the antenna assembly (200) is coupled to a curved wall of the enclosure (104); and 
wherein the antenna assembly (200) comprises a first printed circuit board (backing 204/304, see para. 61); and the antenna assembly (200) is coupled in electrical communication with a second printed circuit board (CBs 106a and 106b) positioned within the enclosure cavity (104). (See para. 55 and Figures 7 and 12-13)
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of an assembly wherein an antenna assembly is coupled to the enclosure, according to Podduturi in the nozzle cap assembly of Zoratti to form the claimed invention in order for the antenna to be placed away from items that case reflection or interference with data transmission.  (see also Podduturi para. 53)

Claims 9-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti (US Pub. 2003/0107485 A1), in view of Varman et al. (US Pub. 2014/00373941 A1, “Varman”).

Regarding claims 9 and 10, Zoratti in figures 8-12 discloses an assembly further comprising a vibration sensor (para. 12-13: motion sensor) configured to detect vibrations passing through a fire hydrant (10) when the nozzle cap body (52/32) is coupled to the fire hydrant (10); wherein the vibration sensor is coupled to the nozzle cap body (52/32).
In addition, for the sake of argument, Varman in figure 3 teaches an assembly further comprising a vibration sensor (para. 39, sensors array 262) configured to detect vibrations passing through a fire hydrant (fire hydrant cover 240) when the cap body (244) is coupled to the fire hydrant; wherein the vibration sensor (262) is coupled to the cap body (244).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zoratti and Varman to form the claimed invention for determining whether a fire hydrant is being tampered with, for example by the use of a drill or jackhammer. (Varman para. 39)

Regarding claim 11, Zoratti in figures 1-12 discloses a method for detecting a leak in a pipeline connected to a fire hydrant (Abstract: pressure sensor sensing water supply main pressure and water flow through the fire hydrant), the method comprising: 
securing a nozzle cap assembly to a nozzle of the fire hydrant (Fig. 1 and 12), the nozzle cap assembly comprising: a nozzle cap body (housing 52 and/or collar 32) defining a top end and a bottom end, the nozzle cap body defining a base (cover 54 and/or end of 32) positioned at the top end;  
an enclosure (cap 30) coupled to the top end (54), the enclosure (30) rotationally fixed relative to the nozzle cap body (52/32), the enclosure at least partially defining an enclosure cavity (chamber 44 with inside surface 45); 
a modem (CPU 180, see para. 68 and Fig. 11), at least one power source (Power supply 182), a printed circuit board (para. 68), and a first antenna structure (188 and/or 90) positioned within the enclosure cavity, the first antenna structure configured to communicate over a GPS frequency band (para. 49-51); 
and a nut base (raised flange 124 as shown in figure 6) positioned opposite from the nozzle cap body (52/32), the enclosure positioned between the nut base (124) and the base (54). (See Fig. 1, 2 and 9, the enclosure cavity between the end of 32 and the nut base 124. Additionally, Fig. 12 teaches enclosure cavities 120/212  positioned between the nut base and the base which is top of 150).
Zoratti does not disclose: a nozzle cavity extending into the nozzle cap body from the bottom end towards the base, the nozzle cap body defining internal threading within the nozzle cavity, the nozzle cavity receiving the nozzle; a vibration sensor connected in electrical communication to the printed circuit board; and detecting a vibration travelling through the fire hydrant with the vibration sensor.
However, Varman teaches a method for detecting a leak in a pipeline connected to a fire hydrant (para. 39), the method comprising: securing a nozzle cap assembly to a nozzle of the fire hydrant (Fig. 1B-1C: discharge outlet 106); a nozzle cavity extending into the nozzle cap body (106) from the bottom end towards the base, the nozzle cap body defining internal threading within the nozzle cavity, the nozzle cavity receiving the nozzle.
Moreover, Varman in figures 3, 5 and 7 teaches an enclosure (cap 244) at least partially defining an enclosure cavity (chambers 254+256); a modem (transceiver 258 + controller 264), at least one power source (para. 34), a printed circuit board (PCB 512, 516, see also para. 33), and a first antenna structure (260) positioned within the enclosure cavity (254+256), the first antenna structure (260) configured to communicate over a frequency band; a vibration sensor (sensors array 262, para. 39) connected in electrical communication to the printed circuit board (para. 33); and a nut base (bottom of nut 398 in figure 5E-G) positioned opposite from the cap body (body 396), the enclosure positioned between the nut base (398) and the base (base formed by the extender 400); and detecting a vibration travelling through the fire hydrant with the vibration sensor (262). (See Para. 39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zoratti and Varman to form the claimed invention for determining whether a fire hydrant is being tampered with, for example by the use of a drill or jackhammer. (Varman para. 39)

Regarding claim 12, Zoratti in figures 1-12 discloses a method of transmitting a signal with an antenna assembly (90/188) of the nozzle cap assembly.

Regarding claim 16,  Zoratti in figures 1-10 discloses a nozzle cap assembly comprising: a nozzle cap body (housing 52 and/or collar 32) defining a top end and a bottom end, the nozzle cap body defining a base (cover 54 and/or end of 32) positioned at the top end and a curved side wall extend from the base (54) down to the bottom end; 
an enclosure (cap 30) coupled to the top end (54), the enclosure (30) rotationally fixed relative to the nozzle cap body (52/32),  the enclosure rotationally fixed relative to the nozzle cap body (52), the enclosure at least partially defining an enclosure cavity (cavity inside of cap 30 with chamber 44 with inside surface 45. See also figure 12 wherein housing 120 defines a cavity with internal electronics (para.69));
a nut base (raised flange 124 as shown in figure 6) positioned opposite from the nozzle cap body (52/32), the enclosure positioned between the nut base (124) and the base (54), the nut base (124) rotationally fixed relative to the nozzle cap body (52). (See Fig. 1, 2 and 9, the enclosure cavity between the end of 32 and the nut base 124. Additionally, Fig. 12 teaches enclosure cavities 120/212  positioned between the nut base and the base which is top of 150);
a first antenna structure (Fig. 4: antenna 90) positioned within a cavity, the first antenna structure (90) configured to communicate over a GPS frequency band (GPS 89); at least one power source (80) positioned within a cavity; a modem (CPU 180, para. 68) positioned within a cavity; and an antenna assembly comprising a second antenna structure (188), the antenna assembly coupled in electrical communication to the modem (180, see Fig. 11).
Zoratti does not disclose: the curved side wall at least partially defining internal threading and a bore extending from the bottom end to the base; a first antenna structure positioned within the enclosure cavity. 
  However, Varman teaches a cap assembly comprising: a nozzle cap body defining a top end and a bottom end, the nozzle cap body defining a base positioned at the top end and a curved side wall extend from the base down to the bottom end, the curved side wall at least partially defining internal threading and a bore extending from the bottom end to the base (Figures 1B-1C: discharge outlet 106). Moreover, Varman in figure 3 teaches an enclosure (chambers 254+256) coupled to the top end (upper cylindrical section 162), a nut base (Fig. 5E-5G: nut 398) positioned opposite from the cap body (400), the enclosure positioned between the nut base (398)and the base (400), the nut base (398) rotationally fixed relative to the cap body 400); a first antenna structure (260) positioned within the enclosure cavity (254), at least one power source positioned within the enclosure cavity (para. 34); a modem (controller 264) positioned within the enclosure cavity (256); and an antenna assembly comprising a second antenna structure (sensors 262), the antenna assembly coupled in electrical communication to the modem (264). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zoratti and Varman to form the claimed invention in order to monitor the status of a fire hydrant and to protect it. (Varman Abstract and para. 21)

Regarding claim 18, Zoratti does not explicitly discloses a nozzle cap assembly further comprising a printed circuit board positioned within the enclosure cavity, and wherein a vibration sensor is connected in electrical communication with the printed circuit board.
However, in the same field of endeavor, Varman in figure 3 teaches a cap assembly further comprising a printed circuit board (para. 33: “circuit board (not shown)”) positioned within the enclosure cavity (256), and wherein a vibration sensor (para. 39) is connected in electrical communication with the printed circuit board.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zoratti and Varman to form the claimed invention for determining whether a fire hydrant is being tampered with, for example by the use of a drill or jackhammer. (Varman para. 39)

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti and Varman, as applied to claims 11 and 16 above, and further in view of Podduturi (US Pub. 2011/0063172).

Regarding claim 13, Zoratti, as modified, in figures 8-12 discloses a method wherein the assembly further comprises an antenna assembly comprising at least one antenna structure (188 and/or 90), the antenna assembly (188) coupled in electrical communication with the modem (180).
Zoratti does not disclose a cover layer. 
However, Podduturi in figures 5-15 teaches a method wherein a cap assembly (housing 104) further comprises an antenna assembly comprising at least one antenna structure (antenna 200/300/400) and a cover layer (436), the antenna assembly coupled in electrical communication with the modem (transceivers inside utility). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cover layer and the antenna assembly Podduturi in the method of Zoratti to form the claimed invention in order to protect the antenna assembly from moisture and other external elements that may damage the conductive elements of the antenna. 

Regarding claim 14, Zoratti is silent on disclosing a method: wherein the antenna assembly is coupled to a curved side wall of the enclosure. 
However, Podduturi in figures 5-15 teaches a method: wherein the antenna assembly (200) is coupled to a curved side wall of the enclosure (housing 104); and wherein an outer surface of the curved side wall of the nozzle cap body is substantially cylindrical.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna assemblies according to Podduturi in the method of Zoratti to form the claimed invention because by using circuit boards in utility devices, the antenna and the PCB can conform to the shape of the device generating the communication signal, thus resulting in a simpler antenna installation.

Regarding claim 15, Zoratti as modified above, in figures 1-5 discloses a method wherein an outer surface of the curved side wall of the nozzle cap body (52) is substantially cylindrical.

Regarding claim 17, Zoratti is silent on disclosing a nozzle cap assembly wherein the antenna assembly comprises a flexible printed circuit board.
However, in the same filed of endeavor, Podduturi in figure 8 teaches a utility cap assembly wherein the antenna assembly (antenna 300) comprises a flexible printed circuit board. (Baking 304, see para. 61)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna assemblies according to Podduturi in the nozzle cap assembly of Zoratti as modified to form the claimed invention because by using flexible circuit boards in utility devices, the antenna and the PCB can conform to the shape of the device generating the communication signal, thus resulting in a simpler antenna installation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845